ORDER
The Disciplinary Review Board on September 27, 1996, having filed with the Court its decision concluding that RICHARD C. GERNERT of HACKENSACK, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of one year on the basis of his entry of a plea of guilty to N.J.S.A. 2C:33-4b, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on attorney’s honesty, trustworthiness, or fitness to practice law), and good cause appearing;
It is ORDERED that RICHARD C. GERNERT is hereby suspended from the practice of law for a period of one year, effective February 10, 1997, and until the further Order of the Court; and it is further
*290ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.